DETAILED ACTION
	This is a non-final Office action in reply to the Response to Election/Restriction Requirement
filed 02/01/2022. Claims 1-20 are pending:
Claims 15-20 have been withdrawn without traverse in the reply filed 02/01/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-14) in the reply filed on 02/01/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the curable composition’s curing temperature" in Line 5.  There is insufficient antecedent basis for this limitation in the claim. Examiner respectfully requests amending to “a curable composition’s curing temperature”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narang et al. (WO-0000335-A1, submitted by applicant in IDS filed 08/05/2021), hereinafter Narang. 
Regarding Claim 1, Narang discloses a method for additive manufacturing (Abstract), the method comprising: (a) illuminating a photothermal base with light (a photopolymerizable build material 30 is dispensed onto work surface 22 Page 11 where photo exposure device 50 illuminates surface 22 with light Figure 3), the photothermal base comprising a photothermal material (surface 22 contains the photopolymerizable build material itself Page 12) and mounted in an additive manufacturing system (mounted in device 20 Figure 2) to form a first interface between a surface of the photothermal base and a curable composition comprising thermally curable components (successive layers 40a, 40b, 40c on surface 22 Figure 3, 40b would be the interface between the photothermal base 22 with layer 40a and 40c to later be cured Page 12), wherein the light induces light-to-energy conversion in the photothermal base to generate heat at the first interface (heat generated at interface between reaction in step 12 with precursor and reagent Page 16), thereby inducing curing of the Page 9 Figure 3).

    PNG
    media_image1.png
    776
    782
    media_image1.png
    Greyscale

Regarding Claim 2, Narang discloses the thermally curable components comprise thermoset prepolymers and the first cured region comprises thermoset polymer (photopolymerizable material is plasticizing solvent, made with photo initiators to then be cured with light to form set layer Page 15 Figure 2).

    PNG
    media_image2.png
    777
    727
    media_image2.png
    Greyscale

Regarding Claim 3, Narang discloses the curable composition is free of a photothermal material and is free of a photocurable prepolymer (semi-solid or solid photopolymer composition is devoid of solvent due to exposure to actinic radiation and devoid of further curing initiators after fully cured (Page 15).
Regarding Claim 4, Narang discloses (b) separating the first cured region from the surface of the photothermal base (step 2- build material applied to previous layer on base or base layer itself, separation is apparent in layer by layer deposition Page 8); (c) contacting the surface of the photothermal base with additional curable composition to form a second interface (adding more build material to base/previous layer to a desired thickness, thereby creating a second interface- step 2 Page 8), and (d) illuminating the photothermal base with light to generate heat at the second interface to induce curing and form a second cured region (step 3- expose newly formed layer of material with actinic radiation, and creating heat at the newly created interface Page 9).
Regarding Claim 5, Narang discloses the light is patterned and the illumination step (step 3- exposure patterns implies the light/radiation is patterned Page 9) (a) forms a first layer comprising a plurality of cured regions, wherein the first cured region is one of the plurality of cured regions (a photopolymerizable build material 30 is dispensed onto work surface 22 Page 11 where photo exposure device 50 illuminates surface 22 with light and makes successive layers 40a-c, which defines a plurality of cured regions Figure 3).
Regarding Claim 6, Narang discloses the light is patterned and the illumination step (step 3- exposure patterns implies the light/radiation is patterned Page 9)  (a) forms a first layer comprising a plurality of cured regions, wherein the first cured region is one of the plurality of cured regions  (a photopolymerizable build material 30 is dispensed onto work surface 22 Page 11 where photo exposure device 50 illuminates surface 22 with light and makes successive layers 40a-c, which defines a plurality of cured regions Figure 3), and the illumination (d) step forms a second layer comprising another Page 9).
Regarding Claim 7, Narang discloses the photothermal base is planar (surface 22 is planar Figure 2).
Regarding Claim 8, Narang discloses the photothermal base comprises a polymer matrix and a photothermal material dispersed throughout the polymer matrix (polymerizable build material optionally has a light-sensitive added to it, in form of photo initiators that includes wide range of organic polymers Page 15).
Regarding Claim 11, Narang teaches the photothermal base is non-transparent to the light (Thickness and transparency of each layer Page 9). It can be appreciated based on this disclosure that some layers can be transparent to radiation, and other layers would be non-transparent to the light after curing has taken place.
Regarding Claim 12, Narang teaches the photothermal base is non-transparent to light of a first range of wavelengths and the photothermal base is transparent to light of a second range of wavelengths (exposure to an appropriate wavelength Page 15). It can be appreciated that different layers can be exposed to a different, appropriate wavelength of actinic radiation as required by the printing process, and therefore be exposed to two or more ranges of wavelengths.
Regarding Claim 13, Narang discloses the curable composition further comprises a photothermal material or a photocurable prepolymer (photopolymerizable material is plasticizing solvent, made with photo initiators to then be cured with light to form set layer Page 15 Figure 2), the illumination step (a) uses light having the first range of wavelengths (a photopolymerizable build material 30 is dispensed onto work surface 22 Page 11 where photo exposure device 50 illuminates surface 22 with light Figure 3), and the method further comprises illuminating the curable composition with light having the second Page 15).
Regarding Claim 14, Narang discloses the light has a wavelength in the near-infrared region of the electromagnetic spectrum (near IR light is employed as actinic radiation Page 7 Bottom-Page 8 Top).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Narang et al. (WO-0000335-A1) as applied to Claims 1 and 8 above, and further in view of Federici et al. (US 10116000 B1), hereinafter Federici.
Regarding Claim 9, Narang disclose all the limitations as set forth above in the rejection of Claims 1 and 8. Narang discloses a polymer matrix and photothermal material used, but is deficient in explicitly disclosing the polymer matrix is polytetrafluoroethylene and the photothermal material is carbon black.
In the analogous art, Federici discloses a method to form conductive ink for inkjet printing 
(Abstract). Federici discloses the polymer matrix is polytetrafluoroethylene (PTFE polymer binder Column 12 Lines 35-67) and the photothermal material is carbon black (carbon black ink used Column 19 Lines 32-45). Federici teaches the advantage of the PTFE binder are to stabilize the system and increase the contact area between the anode and cathode (Column 12 Lines 35-67), while the advantage of the carbon black is to induce a high resistance to product sticking and lower raw materials cost (Column 19 Lines 10-45).
	The teachings of Federici and the claimed invention would be considered analogous because both ascertain to inkjet printing techniques. It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Narang so that the polymer matrix is polytetrafluoroethylene and the photothermal material is carbon black, as such was recognized to stabilize the system and increase contact area, as well as induce a high resistance and lower material costs, respectively.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Narang et al. (WO-0000335-A1) as applied to Claim 1 above, and further in view of Pieger et al. (US-20180133800-A1), hereinafter Pieger.
Regarding Claim 10, Narang disclose all the limitations as set forth above in the rejection of Claim 1. Narang discloses the photothermal base is characterized by one or more of: a planar morphology having thickness of not more than 3 mm (layer thickness is 1mm to 10 mm Page 11); but is deficient in disclosing a thermal conductivity in a range of from 0. 1 W/mK to 1 W/mK; and a heat deflection temperature, a melting temperature, or a decomposition temperature of at least as high as the curable composition's curing temperature.
In the analogous art, Pieger teaches a construction cylinder arrangements for machines for 
producing three-dimensional (3D) objects in layers by laser sintering or laser melting powdered material (Abstract). Pieger discloses a thermal conductivity in a range of from 0. 1 W/mK to 1 W/mK (side/base can be made of ceramic [0023] and is less than 3 W/mK [0016]); and a heat deflection temperature, a melting temperature, or a decomposition temperature of at least as high as the curable composition's curing temperature (high temperature is allowed at 500 which usually is as high as the melting temperature [0015]). Pieger teaches the advantage of such a base with according temperatures and thermal conductivity is to make the system/material temperature stable, and resistant to thermal shock ([0023]). 
The teachings of Pieger and the claimed invention would be considered analogous because both ascertain to 3D printing apparatuses. It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Narang so that a thermal conductivity in a range of from 0. 1 W/mK to 1 W/mK; and a heat deflection temperature, a melting temperature, or a decomposition temperature of at least as high as the curable composition's curing temperature, as such was recognized to make the system/material temperature stable, and resistant to thermal shock.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chartrain et al. (US 20210162657 A1) teaches top -down stereolithography apparatus and methods of use thereof are provided herein that allow for additive manufacturing of an article from a high-viscosity resin (Abstract). Ge et al. (US 20210031438 A1) teaches a method for multimaterial fabrication of three-dimensional (3D) printed structures includes lifting a printing platform having a 3D printed structure formed thereon to remove the 3D printed structure from a plate (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN I GLASSER whose telephone number is (571)272-1586. The examiner can normally be reached Monday - Friday 6:30AM- 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.I.G./               Examiner, Art Unit 1754                                                                                                                                                                                         
/SEYED MASOUD MALEKZADEH/               Primary Examiner, Art Unit 1754